Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 05/26/2022. Claims 1-2, 4, 7, 12-13, and 20-25 have been amended. Claims 3, 5-6, and 9-11 have been canceled. Claims 1-2, 4, 7-8, 12-13, and 20-25 are presented for examination.
Response to Amendment
In the claims submitted 05/26/2022, the status of claim 21 is indicated as “currently amended,” but there are no “markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived,” per 37 CFR 1.121(c). For purposes of compact prosecution, the claims will be examined as “previously presented.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over CHEE et al. (U.S. Patent App. Pub. No. US 2016/0127129 A1, hereinafter referred to as "Chee") in view of CHNG et al. (International Publication Number WO 2009/102279 A1, hereinafter referred to as "Chng") and Gray et al. (U.S. Patent App. Pub. No. US 2016/0045661 A1, hereinafter referred to as "Gray").
Regarding (currently amended) claim 1, Chee teaches a percussive massage device  system comprising: 
a percussive massage device (Chee: ¶ 0020, i.e., “the massage apparatus 106 can include a massage unit 120…The massage unit 120 can include one or more mechanical components operable to apply various types of massage actions, such as…tapping actions”), 
an authentication device configured to be paired with the percussive massage device (Chee: ¶ 0018)…
and receive a massage routine configured to be activated by the percussive massage device for a second predetermined period of time (Chee: figure 5b, i.e., the “Quick Relief” massage program 502 is “5 minutes” long; ¶ 0032; ¶ 0038, i.e., “after the transfer of the massage program to the massage apparatus 106 is completed…the application program 114 in step 410 can send a signal to the massage apparatus 106 to trigger the execution of the massage program on the massage apparatus 106”), and 
Yet, Chee does not explicitly teach, but Chng teaches, in the same field of endeavor, 
a command center configured to generate a unique activation code configured to be received by the…device, wherein the unique activation code is associated with the…device (Chng: ¶ 0028, i.e., Examiner interprets the device being a percussive massage device is not functionally related to the generation of a unique activation code configured to be received by the device and does not distinguish the claimed invention from the prior art. Chng teaches “a server 150” generating “The unlock code…unique to every products 101,” which in the context of Chee, a person having ordinary skill in the art would have understood could be the claimed percussive massage device)…
an authentication device configured to be paired with the…device and provide the unique activation code to the…device (Chng: ¶ 0028, i.e., “When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided”), 
wherein the…device is configured to receive the unique activation code from the authentication device, activate the…device (Chng: ¶ 0028, i.e., “When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided, and the consumer can then use the product 101 as usual”) for the first predetermined period of time (Chng: ¶ 0043, i.e., Examiner interprets the time after “the first time when the product is used. Once the unlock code is accepted and the product is unlocked, subsequently, the product shall perform its regular function without the need to input the unlock code” as the claimed first predetermined period of time), 
wherein the massage routine is distinct from the unique activation code and is configured to be activated by the…device only after the unique activation code is received by the percussive massage device (Chng: ¶ 0028, i.e., Examiner interprets the functionality of the device being a massage routine is not functionally related to the distinction between the functionality of the device and the unique activation code and does not distinguish the claimed invention from the prior art. Chng teaches using “unlock codes…to restore the functionalities of the products 101,” which in the context of Chee, a person having ordinary skill in the art would have understood could be the claimed massage routine),
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a command center configured to generate a unique activation code configured to be received by the device, an authentication device configured to be paired with the device and provide the unique activation code to the device, wherein the device is configured to be paired with the authentication device, receive the unique activation code from the authentication device, and activate the device, wherein the massage routine is distinct from the unique activation code and is configured to be activated by the device only after the unique activation code is received by the percussive massage device, as taught by Chng, within the system of Chee, with the motivation to “deter theft activities” (Chng: ¶ 0027).
Yet, Chee and Chng do not explicitly teach, but Gray teaches, in the same field of endeavor, 
…wherein the unique activation code is associated with the…device (Gray: ¶ 0050, i.e., “each of the medical devices managed by the management resource 150 is also assigned the unique identifier value (i.e., unique key value A)”) and is configured to activate the percussive massage device for a first predetermined period of time (Gray: ¶ 0060, i.e., “unique identifier value A…to enable functionality (such as conditional LOCKED functionally F3 and F4) associated with the respective medical device 110-1”; ¶ 0067, i.e., Examiner interprets the “timeout value” of the conditional “functionality…in the medical device 110-1” which is enabled by the “unique identifier value A” as the claimed unique activation code being configured to activate the device for a first predetermined period of time),
wherein the…device is configured to be in an inactive state unless activated by the unique activation code, and wherein the…device is configured to return to the inactive state after the first predetermined period of time (Gray: ¶ 0045; ¶ 0060, i.e., “unique identifier value A…to enable functionality (such as conditional LOCKED functionally F3 and F4) associated with the respective medical device 110-1”; ¶ 0067, i.e., Examiner interprets the “timeout value” of the conditional “functionality…in the medical device 110-1” as the claimed device being configured to return to the inactive state after the first predetermined period of time).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include wherein the unique activation code is configured to activate the percussive massage device for a first predetermined period of time, as taught by Gray, with the system of Chee and Chng, with the motivation to “[deter] theft of a respective medical device” (Gray: ¶ 0007).
Regarding (currently amended) claim 4, Chee, Chng, and Gray teach the percussive massage device  system of claim 1 wherein the percussive massage device further comprises a wireless communication module (Chee: ¶ 0038, i.e., “the massage apparatus 106 can include…a wireless communication interface 126”).
The obviousness of combining the teachings of Chee, Chng, and Gray are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 7, Chee teaches a method comprising the steps of: 
receiving a massage routine configured to be activated by the percussive massage device (Chee: ¶ 0020, i.e., “the massage apparatus 106 can include a massage unit 120…The massage unit 120 can include one or more mechanical components operable to apply various types of massage actions, such as…tapping actions”) for a second predetermined period of time (Chee: figure 5b, i.e., the “Quick Relief” massage program 502 is “5 minutes” long; ¶ 0032; ¶ 0038, i.e., “after the transfer of the massage program to the massage apparatus 106 is completed…the application program 114 in step 410 can send a signal to the massage apparatus 106 to trigger the execution of the massage program on the massage apparatus 106”), 
Yet, Chee does not explicitly teach, but Chng teaches, in the same field of endeavor, 
generating a unique activation code, wherein the unique activation code is associated with the…device (Chng: ¶ 0028, i.e., Examiner interprets the device being a percussive massage device is not functionally related to the generation of a unique activation code configured to be received by the device and does not distinguish the claimed invention from the prior art. Chng teaches “a server 150” generating “The unlock code…unique to every products 101,” which in the context of Chee, a person having ordinary skill in the art would have understood could be the claimed percussive massage device)…
providing the unique activation code to an authentication device configured to be paired with the…device (Chng: ¶ 0028, i.e., “When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided”), 
pairing the authentication device with the…device (Chng: ¶ 0028, i.e., “When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided”), 
providing the unique activation code to the…device from the authentication device (Chng: ¶ 0028, i.e., “When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided, and the consumer can then use the product 101 as usual”), 
activating the…device (Chng: ¶ 0028, i.e., “The product 101 is unlocked when the valid unlock code is provided, and the consumer can then use the product 101 as usual”) for the first predetermined period of time (Chng: ¶ 0043, i.e., Examiner interprets the time after “the first time when the product is used. Once the unlock code is accepted and the product is unlocked, subsequently, the product shall perform its regular function without the need to input the unlock code” as the claimed first predetermined period of time), and 
wherein the massage routine is distinct from the unique activation code and is configured to be activated by the…device only after the unique activation code is received by the…device (Chng: ¶ 0028, i.e., Examiner interprets the functionality of the device being a massage routine is not functionally related to the distinction between the functionality of the device and the unique activation code and does not distinguish the claimed invention from the prior art. Chng teaches using “unlock codes… to restore the functionalities of the products 101,” which in the context of Chee, a person having ordinary skill in the art would have understood could be the claimed massage routine),
The obviousness of combining the teachings of Chee and Chng are discussed in the rejection of claim 1, and incorporated herein.
Yet, Chee and Chng do not explicitly teach, but Gray teaches, in the same field of endeavor, 
…wherein the unique activation code is associated with the…device (Gray: ¶ 0050, i.e., “each of the medical devices managed by the management resource 150 is also assigned the unique identifier value (i.e., unique key value A)”) and is configured to activate the percussive massage device for a first predetermined period of time (Gray: ¶ 0060, i.e., “unique identifier value A…to enable functionality (such as conditional LOCKED functionally F3 and F4) associated with the respective medical device 110-1”; ¶ 0067, i.e., Examiner interprets the “timeout value” of the conditional “functionality…in the medical device 110-1” which is enabled by the “unique identifier value A” as the claimed unique activation code being configured to activate the device for a first predetermined period of time),
wherein the…device is configured to be in an inactive state unless activated by the unique activation code, and wherein the…device is configured to return to the inactive state after the first predetermined period of time (Gray: ¶ 0045; ¶ 0060, i.e., “unique identifier value A…to enable functionality (such as conditional LOCKED functionally F3 and F4) associated with the respective medical device 110-1”; ¶ 0067, i.e., Examiner interprets the “timeout value” of the conditional “functionality…in the medical device 110-1” as the claimed device being configured to return to the inactive state after the first predetermined period of time).
The obviousness of combining the teachings of Chee, Chng, and Gray are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 20, Chee, Chng, and Gray teach the percussive massage device  system of claim 1 wherein the first and second predetermined periods of time are equal (Chng: ¶ 0043, i.e., Examiner interprets the time after “the first time when the product is used. Once the unlock code is accepted and the product is unlocked, subsequently, the product shall perform its regular function without the need to input the unlock code” as the time of the activation of the device and the time of the activation of the device’s functionality being the equal).
The obviousness of combining the teachings of Chee, Chng, and Gray are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 21, Chee, Chng, and Gray teach the method of claim 7 wherein the first and second predetermined time periods are equal (Chng: ¶ 0043, i.e., Examiner interprets the time after “the first time when the product is used. Once the unlock code is accepted and the product is unlocked, subsequently, the product shall perform its regular function without the need to input the unlock code” as the time of the activation of the device and the time of the activation of the device’s functionality being equal).
The obviousness of combining the teachings of Chee, Chng, and Gray are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 22, Chee, Chng, and Gray teach the percussive massage device  system of claim 1 wherein the command center is further configured to maintain a list of percussive massage devices including the percussive massage device for which the unique activation code associated with the percussive massage device is generated (Chng: ¶ 0028, i.e., “The unlock code is unique to every products 101 and it is generated by a server 150…These unlock codes can be…stored on the server 150”; ¶ 0030-0031).
The obviousness of combining the teachings of Chee, Chng, and Gray are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 23, Chee, Chng, and Gray teach the percussive massage device  system of claim 1 further comprising a remote device including a user interface (Chee: ¶ 0018), wherein a user requests that the unique activation code be generated by the command center via the user interface (Chng: ¶ 0037, i.e., “For unlock codes that are generated instantaneously…the unlock code generator is provided remotely, such as at the server 150 of FIG. 1, and is retrieved upon request either by the retailers or the consumers themselves from the server 150”).
The obviousness of combining the teachings of Chee, Chng, and Gray are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 24, Chee, Chng, and Gray teach the percussive massage device  system of claim 23 wherein the remote device is a smart device (Chee: ¶ 0018) on which an application configured to request the unique activation code from the command center, receive the unique activation code from the command center, and provide the unique activation code to the percussive massage device (Chng: ¶ 0028, i.e., “the distributors or retailers 120 are required to connect to the server 150 to obtain the unlock codes for each of the products 101…When the product 101 is first connected to the PC 130, the theft-deterrent function is self-executed to prompt for the unlock code. The product 101 is unlocked when the valid unlock code is provided”).
Regarding (currently amended) claim 25, Chee, Chng, and Gray teach the percussive massage device  system of claim 23 wherein the remote device is the authentication device (Chee: ¶ 0018).
The obviousness of combining the teachings of Chee, Chng, and Gray are discussed in the rejection of claim 1, and incorporated herein.
Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over CHEE et al. (U.S. Patent App. Pub. No. US 2016/0127129 A1, hereinafter referred to as "Chee") in view of CHNG et al. (International Publication Number WO 2009/102279 A1, hereinafter referred to as "Chng") and Gray et al. (U.S. Patent App. Pub. No. US 2016/0045661 A1, hereinafter referred to as "Gray"), as applied to claims 1, 4, 7, 20-25 above, further in view of Strandberg (U.S. Patent App. Pub. No. US 2006/0074455 A1).
Regarding (currently amended) claim 2, Chee, Chng, and Gray teach the percussive massage device  system of claim 1.
Yet, Chee, Chng, and Gray do not explicitly teach, but Strandberg teaches, in the same field of endeavor, wherein the first predetermined period of time is one hour (Strandberg: ¶ 0018; ¶ 0023).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include wherein the first predetermined period of time is one hour, as taught by Strandberg, with the system of Chee, Chng, and Gray, with the motivation to “customize the behavior of an…device during a defined time period” (Strandberg: ¶ 0009).
Regarding (previously presented) claim 8, Chee, Chng, and Gray teach the method of claim 7.
Yet, Chee, Chng, and Gray do not explicitly teach, but Strandberg teaches, in the same field of endeavor, wherein the first predetermined period of time is one hour (Strandberg: ¶ 0018; ¶ 0023).
The obviousness of combining the teachings of Chee, Chng, Gray, and Strandberg are discussed in the rejection of claim 2, and incorporated herein.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over CHEE et al. (U.S. Patent App. Pub. No. US 2016/0127129 A1, hereinafter referred to as "Chee") in view of Gray et al. (U.S. Patent App. Pub. No. US 2016/0045661 A1, hereinafter referred to as "Gray").
Regarding (currently amended) claim 12, Chee teaches a method comprising the steps of: 
receiving a wireless signal from a percussive massage device (Chee: ¶ 0020, i.e., “the massage apparatus 106 can include a massage unit 120…a wireless communication interface 126…The massage unit 120 can include one or more mechanical components operable to apply various types of massage actions, such as…tapping action) at a remote device (Chee: ¶ 0023, i.e., “the wireless communication interface 126…enables data exchange between the microcontroller 130 of the massage apparatus 106 and other external devices in a wireless manner”), 
receiving a massage routine configured to be activated by the percussive massage device (Chee: ¶ 0017, i.e., “transfer one or more of the massage programs via the terminal device 104 to the massage apparatus 106”) for the first predetermined period of time (Chee: figure 5b, i.e., the “Quick Relief” massage program 502 is “5 minutes” long; ¶ 0032)...
Yet, Chee does not explicitly teach, but Gray teaches, in the same field of endeavor, 
receiving a wireless signal from a…device at a remote device (Gray: ¶ 0047, i.e., Examiner interprets the type of medical device is not functionally related to the receipt of a wireless signal from a medical device at a remote device and does not distinguish the claimed invention from the prior art. Gray teaches a “medical device” which “connect [to a wireless network] in order to communicate with management resource,” which in the context of Chee, a person having ordinary skill in the art would have understood could be a percussive massage device; ¶ 0048-0049), 
determining whether the…device is on a list of cleared devices from the wireless signal (Gray: ¶ 0059, i.e., “determine whether the unique identifier value A received from the medical device 110-1 matches the stored copy of the unique identifier value for private network 100”), wherein the percussive massage device is associated with a unique activation code (Gray: ¶ 0050, i.e., “each of the medical devices managed by the management resource 150 is also assigned the unique identifier value (i.e., unique key value A)”) that is configured to activate the…device for a first predetermined period of time (Gray: ¶ 0060, i.e., “unique identifier value A…to enable functionality (such as conditional LOCKED functionally F3 and F4) associated with the respective medical device 110-1”; ¶ 0067, i.e., Examiner interprets the “timeout value” of the conditional “functionality…in the medical device 110-1” which is enabled by the “unique identifier value A” as the claimed unique activation code being configured to activate the device for a first predetermined period of time),
deactivating the…device when the…device is not on the list of cleared devices (Gray: ¶ 0068, i.e., “because the medical device 110-1 is operated in a foreign network (as opposed to being operated in private network 100), the medical device 110-1 is denied authorization to enable functionality F3 and F4”; ¶ 0069-0071; ¶ 0096, i.e., “in response to receiving the LOCK command, the device manager 940-1 initiates modification of configuration information 912-1 to indicate that the medical device 910-1 has been changed to a LOCKED mode…the medical device 910-1 must be used and obtain authorization from the management resource 950 in private network 900 in order to execute functionality F3 and F4”), and
receiving a…routine configured to be activated by the…device for the first predetermined period of time when the…device is on the list of cleared devices (Gray: ¶ 0059, i.e., Examiner interprets the received data being a massage routine is not functionally related to the receipt of data to authorize functionality at a medical device based on device verification and does not distinguish the claimed invention from the prior art. Gray teaches “notifies the respective medical device 110-1 that it is authorized to enable functionality…associated with the respective medical device” after “matches the unique identifier value stored in configuration information,” which a person having ordinary skill in the art would have understood could be a massage routine; ¶ 0060-0061),
wherein the…routine is distinct from the unique activation code and is configured to be activated by the…device only after the unique activation code is received by the remote device and is on the list of cleared devices (Gray: ¶ 0060, i.e., Examiner interprets the functionality of the device being a massage routine is not functionally related to the distinction between the functionality of the device and the unique activation code and does not distinguish the claimed invention from the prior art. Gray teaches using “unique identifier value A…to enable functionality (such as conditional LOCKED functionally F3 and F4) associated with the respective medical device 110-1,” which in the context of Chee, a person having ordinary skill in the art would have understood could be the claimed massage routine),
wherein the…device is configured to be in an inactive state unless activated by the unique activation code, and wherein the…device is configured to return to the inactive state after the first predetermined period of time (Gray: ¶ 0045; ¶ 0060, i.e., “unique identifier value A…to enable functionality (such as conditional LOCKED functionally F3 and F4) associated with the respective medical device 110-1”; ¶ 0067, i.e., Examiner interprets the “timeout value” of the conditional “functionality…in the medical device 110-1” as the claimed device being configured to return to the inactive state after the first predetermined period of time).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the determination whether a device is on a list of cleared devices and deactivating the device, as taught by Gray, within the system of Chee, with the motivation to “[deter] theft of a respective medical device” (Gray: ¶ 0007).
Regarding (currently amended) claim 13, Chee and Gray teach the method of claim 12 further comprising unlocking the percussive massage device when the percussive massage device receives an unlock command (Gray: ¶ 0060, i.e., “the management resource 150 notifies the respective medical device 110-1 that it is authorized to enable functionality (such as conditional LOCKED functionally F3 and F4) associated with the respective medical device 110-1”).
The obviousness of combining the teachings of Chee and Gray are discussed in the rejection of claim 12, and incorporated herein.
Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 05/26/2022.
In the remarks, Applicant argues in substance that:
Regarding the 103 rejections, the previously cited prior art references do not teach the amended claim limitations (i.e., "wherein the unique activation code is associated with the percussive massage device and is configured to activate the percussive massage device for a first predetermined period of time," "wherein the percussive massage device is configured to be in an inactive state unless activated by the unique activation code, and wherein the percussive massage device is configured to return to the inactive state after the first predetermined period of time."). 
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons: 
In response to Applicant’s argument that (a) regarding the 103 rejections, the previously cited prior art references do not teach the amended claim limitations:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.

Request for Interview
The Examiner acknowledges Applicant's request for an interview but declines the request at this time. Should the Applicant wish to schedule an interview after reviewing the present rejection, the Examiner would be happy to schedule one.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626